Citation Nr: 0632601	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  01-05 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability evaluation for status-
post medial meniscectomy with degenerative joint disease of 
the left knee, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1955 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts.  In that decision, the RO, in 
pertinent part, denied the issue of entitlement to a 
disability evaluation greater than 20 percent for the 
service-connected status post medial meniscectomy with 
degenerative joint disease of the left knee.

After receiving notification of the February 2001 
determination, the veteran perfected a timely appeal with 
respect to the denial of his increased rating claim.  In 
August 2002, the Board obtained additional evidence.  In 
April 2003, the Board denied the veteran's increased rating 
claim.

Subsequently, the veteran filed a timely appeal of the 
Board's denial of his increased rating claim with the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2003, the Court vacated the Board's decision and 
remanded the issue to the Board for readjudication consistent 
with the Joint Motion for Remand.  In March 2004, the Board 
remanded the veteran's increased rating claim to the RO, 
through the Appeals Management Center (AMC), for further 
evidentiary development.  Following completion of the 
requested actions, the AMC, by a July 2005 rating decision, 
awarded an increased evaluation of 30 percent for the 
service-connected status post medial meniscectomy with 
degenerative joint disease of the left knee.  Thereafter, in 
August 2005, the AMC returned the veteran's case to the Board 
for further appellate review.  As the AMC granted the 
increased rating of 30 percent effective only from January 1, 
2004, the Board considered the matter of entitlement to an 
evaluation greater than 30 percent, effective from January 1, 
2004, for the service-connected left knee disability, in 
addition to the issue of entitlement to an evaluation greater 
than 20 percent, effective prior to January 1, 2004, for that 
disability.
In October 2005, the Board denied the veteran's increased 
rating claim.  The veteran again filed a timely appeal of the 
Board's October 2005 denial of his increased rating claim 
with the Court.  In June 2006, a Joint Motion for Remand was 
received, and in the same month, the Court remanded the issue 
to the Board for readjudication consistent with that Joint 
Motion.  The case has since returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board concludes that further development is necessary.  
The veteran has been receiving private treatment from 
Sullivan Orthopedics Associates for his left knee disability.  
Recently, in August 2006, the Board received additional 
private medical records from Sullivan Orthopedic Associates, 
Inc.  Such records suggest that the veteran's left knee 
disability has increased in severity since his last VA 
examination conducted in May 2005.  Specifically, during a 
March 2006 visit, the physician noted that the veteran's 
"knees are a major problem now."  Although the veteran's 
collateral ligaments and cruciates were stable, there was 
evidence of severe patellofemoral crepitus and bilateral genu 
varum.  During a June 2006 visit, the veteran indicated that 
he was considering joint replacement in the fall of 2006.  
Prior to that date, joint replacement was suggested, but the 
veteran declined.  

In view of the recent findings, the Board finds that a remand 
is necessary to afford the veteran a VA examination to 
determine the current nature and severity of his left knee 
disability and to obtain any outstanding medical records from 
Sullivan Orthopedics.  



Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary 
authorization and release form(s), the RO 
should attempt to obtain any treatment 
records from Sullivan Orthopedic 
Associates dated from January 2004 to the 
present.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of the service-
connected status-post medial meniscectomy 
with degenerative joint disease of the 
left knee.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including x-rays, should 
be conducted.  

The examiner should note all relevant 
pathology associated with the veteran's 
service-connected left knee disability.  
In particular, the examiner should 
provide the range of motion of the 
veteran's left knee and should note the 
presence (including degree of severity) 
or absence of any subluxation or lateral 
instability of this joint.  

The examiner is also requested to note 
whether the veteran's left knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his left knee repeatedly over a period of 
time.  The examiner should reconcile any 
findings regarding functionality with the 
May 2005 VA examination report.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  Upon completion of the above 
requested development, the RO should 
readjudicate the issue currently on 
appeal.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


